COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-203-CV





SHAMOUN KLATSKY NORMAN, LLP	APPELLANT



V.



CISCO SYSTEMS CAPITAL CORPORATION	APPELLEE



------------



FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Shamoun Klatsky Norman, LLP’s notice of appeal indicates that it is attempting to appeal from the trial court’s “award of sanctions” that was “pronounced” on May 18, 2007.  However, the trial court clerk has informed this court that no written order awarding sanctions has been signed.

A trial court’s oral pronouncement is not an acceptable substitute for a written order.  
Emerald Oaks Hotel/Conference Ctr., Inc. v. Zardenetta
, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); 
McCormack v. Guillot
, 597 S.W.2d 345, 346-47 (Tex. 1980) (orig. proceeding).  Accordingly, appellant’s notice of appeal is premature.  
See 
Tex. R. App. P
. 26.1, 27.1(a); 
Harrison v. TDCJ-ID
, 134 S.W.3d 490, 491 (Tex. App.—Waco 2004, order).  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  
See 
Tex. R. App. P
. 25.1(b), 27.1(a)
.

On June 18, 2007, we notified appellant that the appeal was subject to dismissal for want of jurisdiction and gave appellant fifteen days to correct this defect in the record.  
See 
Tex. R. App. P
. 44.3, 44.4(a)(2).  Appellant has not tendered or filed any signed orders from the trial court.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P
. 42.3(a), 43.2(f).





PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: August 2, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.